DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pre-compression part” in claim 1, 2, 3, 7, 8, 11, & 12.
(microcomputer of 42 (i.e. arithmetic element), pre-compression part 44, ¶0059-¶0060, ¶0061, ¶0075, step S5 in Fig 6).
“pre-compression speed determination part” in claim 1, 2, 3, 7, 8, 11, & 12.
(microcomputer of 42 (i.e. arithmetic element), pre-compression speed determination part 46, correlation holding part 48, ¶0059, ¶0061-¶0065, ¶0068-¶0072, ¶0075, Fig 2A, Fig 2B, Fig 3A, Fig 3B, steps S2-S4 in Fig 6). 
“compressively storage part” in claims 5, & 8.
(partial region of storage device (e.g. memory) in 42, compressivity holding part 50, ¶0078-¶0079).
“possible discharge operation amount calculation part” in claim 6, 8, & 10.
(microcomputer of 42 (i.e. arithmetic element), possible discharge operation amount calculation part 52, ¶0087-¶0092, Fig 4A, Fig 4B, Fig 10)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities:
On page 28 ¶0056 it states: “the secondary pump 2” it should state --secondary pump 22--.  
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 Line 18: states “reaches substantially the same” should be changed to state --is substantially the same --
specified correlation
Claim 1 Line 23 states: “higher as the feeding pressure is higher,” should be changed to state: -- higher as the feeding pressure increases,--
Claim 1 Line 24-26 states: “the pre-compression part is configured to cause the closed pump to perform the discharge operation at a speed determined by the pre-compression speed determination part in the pre-compression process.” should be changed to state --the pre-compression part is configured to cause the closed pump to perform the discharge operation at [[a]] the speed determined by the pre-compression speed determination part in the pre-compression process.--
Claim 2 Line 6 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 2 Line 8 states: “another plunger pump is finished.” should be changed to state: --another plunger pump of the plurality of plunger pumps is finished.--
Claim 3 Line 3 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 3 Line 9 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 4 Line 3 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 4 Line 5 states: “flow rate is higher.” should be changed to state: --flow rate increases.--
the discharge operation--
Claim 6 Line 4 states: “the plunger pump,” should be changed to state: --the other plunger pump in the plurality of plunger pumps,--
Claim 6 Line 6 states: “the plunger pump reaches” should be changed to state: --the other plunger pump in the plurality of plunger pumps reaches--
Claim 6 Line 7-8 states: “at a position where is slightly” should be changed to state: --at a position where a plunger of the other plunger pump is slightly--
Claim 6 Line 9 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 7 Line 18: states “reaches substantially the same” should be changed to state --is substantially the same --
Claim 7 Line 19-20 states: “regarding compressivity of liquid to be fed; and” should be changed to state --regarding compressivity of the liquid to be fed; and--
Claim 7 Line 23 states: “based on a correlation specified” should be changed to state: --based on a specified correlation
Claim 7 Line 26-28 states: “the pre-compression part is configured to cause the closed pump to perform the discharge operation at a speed determined by the pre-compression speed determination part in the pre-compression process.” should be changed to state --the pre-compression part is configured to cause the closed pump to perform the discharge operation at [[a]] the speed determined by the pre-compression speed determination part in the pre-compression process.--
the discharge operation--
Claim 9 Line 5 states: “flow rate is higher.” should be changed to state: --flow rate increases.--
Claim 10 Line 4 states: “the plunger pump,” should be changed to state: --the other plunger pump in the plurality of plunger pumps,--
Claim 10 Line 6 states: “the plunger pump reaches” should be changed to state: --the other plunger pump in the plurality of plunger pumps reaches--
Claim 10 Line 7-8 states: “at a position where is slightly” should be changed to state: --at a position where a plunger of the other plunger pump is slightly--
Claim 10 Line 9 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 11 Line 18: states “reaches substantially the same” should be changed to state --is substantially the same --
Claim 11 Line 21 states: “the plunger pump,” should be changed to state: --the other plunger pump in the plurality of plunger pumps,--
Claim 11 Line 23 states: “the plunger pump reaches” should be changed to state: --the other plunger pump in the plurality of plunger pumps reaches--
Claim 11 Line 24 states: “at a position where is slightly” should be changed to state: --at a position where a plunger of the other plunger pump is slightly--
Claim 11 Line 27 states: “based on a correlation specified” should be changed to state: --based on a specified correlation
the discharge operation of the closed pump--
Claim 11 Line 29 states: “higher as the feeding pressure is higher,” should be changed to state: --lower as the possible discharge operation amount increases,--
Claim 11 Line 30-32 states: “the pre-compression part is configured to cause the closed pump to perform the discharge operation at a speed determined by the pre-compression speed determination part in the pre-compression process.” should be changed to state --the pre-compression part is configured to cause the closed pump to perform the discharge operation at [[a]] the speed determined by the pre-compression speed determination part in the pre-compression process.--
Claim 12 Line 6 states: “speed of discharge operation” should be changed to state: --speed of the discharge operation--
Claim 13 Line 5 states: “flow rate is higher.” should be changed to state: --flow rate increases.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the pump chamber" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pump chamber" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pump chamber" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Allowable Subject Matter
Claims 1, 7, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Tako US 2004/0164013.

    PNG
    media_image1.png
    1156
    944
    media_image1.png
    Greyscale
 
Annotated Figure 6 of Tako US 2004/0164013 (Attached Figure 1)


Tako US 2004/0164013 discloses the limitations: 
A liquid feeding device (Figure 6) comprising: a discharge channel (see Annotated Figure 6 of Tako US 2004/0164013 (Attached Figure 1) above); a pump part (Attached Figure 1) including a plurality of plunger pumps connected in series (Attached Figure 1) or in parallel to each other and discharging liquid (i.e. eluent A) to the discharge channel (Attached Figure 1), at least one of the plurality of plunger pumps being a closed pump (Attached Figure 1) not connected to the discharge channel during a non-discharge time (in Figure 6 a check valve is located between the closed pump and the pump downstream of the closed pump, this check valve is able to disconnect the closed pump from the discharge channel during the non-discharge time in the same manner that check valve 26 in Figure 1/7/9 of the instant application disconnects pump 2 during the non-discharge time; thus the prior art of Tako addresses the limitation within the same confines as the instant application), the non-discharge time being a time in which the closed pump does not execute a discharge process for discharging liquid to the discharge channel; a feeding pressure sensor (60a, Attached Figure 1) detecting pressure in the discharge channel (sensor 60a is able to detect pressure in the discharge channel given its location in Figure 6) as a feeding pressure; a non-discharge pressure sensor (Attached Figure 1, 60a’) detecting pressure in the pump chamber of the closed pump (sensor 60a’ is able to detect pressure in the pump chamber of the closed pump given its location in Figure 6) during the non-discharge time as non-discharge pressure.


a pre-compression part configured to cause the closed pump to execute a pre- compression process after completing a suction process for sucking liquid into the pump chamber and during the non-discharge time based on output of the feeding pressure sensor and output of the non-discharge pressure sensor, the pre-compression process being a process to perform a discharge operation until the non-discharge pressure reaches substantially the same as the feeding pressure; and a pre-compression speed determination part configured to determine a speed of the discharge operation of the closed pump in the pre-compression process based on the feeding pressure and based on a correlation specified so that a maximum speed of the discharge operation of the closed pump in the pre-compression process becomes higher as the feeding pressure is higher, wherein the pre-compression part is configured to cause the closed pump to perform the discharge operation at the speed determined by the pre-compression speed determination part in the pre-compression process. 
Most importantly, given how the claims are being interpreted under §112(f) as explained above, the prior art of Tako US 2004/0164013 does not disclose a controller containing a pre-compression speed determination speed determination part which uses a correlation (i.e. correlation illustrated in Figure 2A or Figure 2B, ¶0062-¶0064, ¶0069) stored in a correlation holding part (i.e. storage 48) to determine a speed to operate a discharge of the closed pump in the pre-compression process based on a pressure differential between the two claimed sensors (i.e. units on the abscissa (x-axis) in Figure 2A & Figure 2B); and a pre-compression part of the controller which is used to receive the determined speed information (i.e. the resultant speed value of the 
Additionally, the prior art of Tokuo US 2013/0104631, however like Tako US 2004/0164013, this prior art does not disclose the pre-compression part and pre-compression speed determination part control functions as recited in claim 1.
Additionally, the art of Imamura USPN 10514028 is noted, however, this art does not claim “a pre-compression speed determination part configured to determine a speed of the discharge operation of the closed pump in the pre-compression process based on the feeding pressure and based on a specified correlation so that a maximum speed of the discharge operation of the closed pump in the pre-compression process becomes higher as the feeding pressure is higher, wherein the pre-compression part is configured to cause the closed pump to perform the discharge operation at the speed determined by the pre-compression speed determination part in the pre-compression process.” And these limitations are not made obvious by the prior art of record.
Further since claim(s) 7 and 11 require similar limitations that make claim 1 allowable as discussed above, claim(s) 7 and 11 are allowable for at least the same reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii US 2007/0084766 - discloses a pair of plunger pumps in series with flow sensors at the outlet of each of the plunger pumps.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746